Case 5:20-cv-01225-MCS-RAO Document 21 Filed 09/13/21 Page1of1i Page ID #533

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SHERRY R..,' Case No. EDCV 20-01225 MCS
. (RAO)
Plaintiff,
V.
JUDGMENT

KILOLO KIJAKAZI, Acting -
Commissioner of Social Security,

Defendant.

 

 

Pursuant to the Court’s Order Accepting Findings, Conclusions, and
Recommendations of United States Magistrate Judge,

IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
of Social Security is AFFIRMED.

DATED: September 13, 2021 yp L xX °
° COndr

MARK C. SCARSI
UNITED STATES DISTRICT JUDGE

 

 

 

' Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
and the recommendation of the Committee on Court Administration and Case
Management of the Judicial Conference of the United States.

 
